Citation Nr: 0948586	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claims.

The Veteran was provided with a VA examination for his PTSD 
in January 2006.  The most recent VA psychiatric treatment 
record in the claims file is dated in February 2009.  In 
August 2009, the Veteran's representative asserted that the 
Veteran's PTSD symptoms have become worse since the last VA 
examination and the last VA treatment record in the claims 
file.  The representative requested that VA provide the 
Veteran with another VA examination.  The U.S. Court of 
Appeals for Veterans Claims has held that "[w]here the 
veteran claims a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Although the Board does not consider the 
February 2009 VA psychiatric treatment report to be too old 
to adequately evaluate the Veteran's PTSD symptoms, it does 
not address the issue of how the Veteran's PTSD symptoms 
affect his ability to obtain and maintain employment.  Thus, 
the Board finds that the Veteran should be provided with a 
new examination with respect to his PTSD claim.

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability is 
inextricably intertwined with the claim of entitlement to an 
increased rating for a psychiatric disorder.  Therefore, 
consideration of this issue must be deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran 
for a VA examination to determine the 
nature and current level of severity 
of his service-connected PTSD.  The 
examiner should discuss how the 
Veteran's PTSD symptoms affect his 
ability to obtain and maintain 
employment and whether his PTSD 
precludes employment.  All indicated 
tests and studies should be 
accomplished and the examiner should 
provide a complete rationale for all 
opinions expressed.  The claims file 
must be made available to the 
examiner. 

2.	Upon completion of the foregoing, 
the RO should readjudicate the 
Veteran's claims of entitlement to 
an increased rating for PTSD and 
entitlement to a TDIU, based on a 
review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


